              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                         Plaintiff,                  Case No. 18-CR-43-JPS
 v.

 BRADLEY L. TOLLEFSON,
                                                                  ORDER
                         Defendant.


1.     INTRODUCTION

       The defendant, Bradley L. Tollefson (“Tollefson”), is charged in a

two-count indictment with soliciting an underaged girl over the Internet to

send him pictures of her performing sex acts. (Docket #10). On May 25,

2018, Tollefson filed separate motions to dismiss each count of the

indictment. (Docket #21 and #22). On August 29, 2018, Magistrate Judge

Nancy Joseph submitted a report and recommendation (the “Report”)

recommending that this Court deny Tollefson’s motion to dismiss Count

One in part and reserve ruling in part until a factual record is developed at

trial. (Docket #38). Magistrate Joseph further recommended that the motion

to dismiss Count Two be denied. Id.

       Tollefson filed an objection to the magistrate’s Report, (Docket #40),

the government filed a response thereto, (Docket #41), and Tollefson filed a

reply, (Docket #42). For the reasons stated below, Tollefson’s objection will

be overruled, the Report will be largely adopted, and Tollefson’s motions

to dismiss will be denied.
2.     STANDARD OF REVIEW

       When reviewing a magistrate’s recommendation, this Court is

obliged to analyze de novo “those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1)(C). The Court can “accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate.” Id. The

Court’s review encompasses both the magistrate’s legal analysis and factual

findings. Id.; see also Fed. R. Crim. P. 59(b).

3.     RELEVANT FACTS AND PROCEDURAL HISTORY

       Tollefson does not dispute Magistrate Joseph’s factual findings in the

Report. The Court therefore adopts the magistrate’s findings of fact for

purposes of resolving Tollefson’s motions. A summary of those facts, taken

from the magistrate’s Report and the evidence submitted in conjunction

with the motions, is as follows.

       On November 6, 2017, the Pierce County Sheriff’s Office was

dispatched to speak to a couple whose thirteen-year-old daughter,

identified in the parties’ motion papers as M.H., had been exchanging

explicit pictures and videos online using her cell phone. A deputy

interviewed the parents of M.H., who reported that M.H.’s grandmother

had caught her talking to an older man on Skype. A Pierce County

investigator then interviewed M.H., who admitted to communicating with

two older men on Skype and Live.me. Both of them had asked her to “finger

herself” and “show her boobs.” M.H. told the investigator that she sent one

video and fewer than ten photos of herself nude.

       A    forensic   examination      of   M.H.’s   phone   revealed   child

pornography. Pierce County issued a subpoena to Live.me for the account

information associated with one of the users with whom M.H. had

                                   Page 2 of 27
communicated and determined that user was Tollefson, a 43-year-old man

living in the Milwaukee area with his longtime girlfriend and their five-

year-old daughter. Tollefson apparently held himself out to be a fifteen-

year-old boy named Chord Bennett and used as his profile picture an image

of a teenager he found on the Internet. From another subpoena issued to

Live.me, investigators obtained a log of private messages between M.H.

and Tollefson. See (Docket #25). The log reflects that the chats between M.H.

and Tollefson began sometime on or around October 16, 2017 with the

following exchange:

       Tollefson: u r hot r u single
       MH: Yes
       Tollefson: age
       Tollefson: can I see pic u r so hot
       MH: 13 and no
       MH: So
       Tollefson: that is me
       MH: Not seeing it
       Tollefson: only can see it when off your live
       MH: Ok

(Docket #25 at 1–2). Sometime on the next day, M.H. reinitiated contact with

Tollefson:

       MH: Can you plz give me a truth or dare
       Tollefson: ok hold on I like u btw
       MH: Ok
       MH: Yes
       MH: Idk
       MH: Ok
       MH: How
       MH: Can I just show you my tummy
       Tollefson: can u show tummy and top part 1 time for the dare
       MH: What

                                 Page 3 of 27
Tollefson: can u show tummy and chest
MH: Just tummy no chest
MH: Ok
Tollefson: take one in br@
MH: No
Tollefson: do u have one on
MH: Just tummy
Tollefson: ok
MH: Never mind I’ll just take a pic
MH: There
Tollefson: there?
MH: There
Tollefson: can barely see it
MH: But you can still see it
Tollefson: just lift.up all the way I like small chests too is yours
big or small
MH: No
Tollefson: do u have chest yet or no
MH: I’m not lifting up all the way
MH: Different dare now
MH: Are you still there
Tollefson: dare to show chest I’ll send castle
Tollefson: plz
MH: Fine if you will dare me to do something else
MH: Deal
MH: There
Tollefson: under it for castle
MH: Then no
Tollefson: and I’ll send one of under my boxers deal?
Tollefson: last 1 i promise
MH: No
Tollefson: or V
MH: What
Tollefson: ok bye I’ll send castle to this other girl


                           Page 4 of 27
       MH: Ok fine
       MH: There happy
       Tollefson: too close back the cam up so can see.them better
       MH: Ok
       MH: Happy
       MH: Different dare now
       Tollefson: lower cam more hard to see
       MH: Different dare

Id at 1–2. The “castle” Tollefson offered M.H. (and the “Porsche” he offered

later in the chat) were virtual gifts offered in exchange for the photos.

Live.me sells “coins,” a type of virtual currency, which can be used to

purchase gifts that appear as graphic icons within the Live.me app. When

a viewer gives a broadcaster a gift, its value in “diamonds” is credited to

the broadcaster’s account. The broadcaster can convert the diamonds into

coins, at a slightly lower rate, to purchase Live.me gifts for others or can

cash them out into U.S. currency. The castle was the most valuable single

gift available within Live.me and would have had a monetary value to M.H.

of approximately $100. Sending and receiving virtual gifts also increases the

user’s status in the Live.me app in proportion to the value of the gift.

Receiving a valuable gift would have increased the visibility of M.H.’s

videos within the app, gaining her a larger audience and enabling her to

send rating-boosting gifts to others.

       The chats between M.H. and Tollefson continued, with M.H.

continuing to ask for another dare. Tollefson’s requests became increasingly

more explicit:

       Tollefson: dare u to take underware off
       MH: Do I have to take a pic
       Tollefson: yes or take a vid of it
       MH: Done

                                 Page 5 of 27
      MH: Different
      MH: Dare
      Tollefson: dare u to take video of u showing inside it spread
      it open with fingers
      MH: Ok
      MH: But can we do it at night
      MH: Ok
      Tollefson: can u just show that quick
      MH: Because my brother is home and my dad will be home
      soon
      Tollefson: go in bathroom quick and do it

Id. at 2. The dares continued before M.H. and Tollefson had the following

exchange:

      Tollefson: can u go get a hairbrush or like a makeup brush or
      something with round handle out it in u inside of finger it will feel
      like a dik in u will love it
      Tollefson: if u do this u get castle and porshe
      MH: Can I do it later when I’m in my room like after 3:00
      Tollefson: do it quick I won't be home then
      MH: Because then I’m not in the open
      MH: What about tonight
      Tollefson: go in your room or bathroom
      MH: You will get lots of things tonight
      MH: Or can I do it again
      MH: Instead
      Tollefson: can u just do that quick in bathroom go find a round
      handle of something
      MH: Can I finger my self instead and send a vid
      MH: Of me doing it
      MH: Don’t you like it when I finger my self
      MH: Hello
      MH: I’m doing it right now
      Tollefson: ok
      Tollefson: send it

                                 Page 6 of 27
        Tollefson: is it starring to feel good?
        MH: I sent two vid it’s ok
        Tollefson: go get a hairbrush with round handle it will feel better
        MH: No one thanks
        MH: It feels great all ready
        Tollefson: have u done it before or no
        MH: Yes
        Tollefson: keep going until it gets really wet u will love it
        Tollefson: go in and fast
        Tollefson: in and out fast
        MH: Got to go see you tonight
        Tollefson: where u going

Id. at 3.

        Tollefson asked M.H. whether she had ever done these things before

and whether he was the first to witness them. He asked what grade she was

in and M.H. responded, honestly, that she was in 8th grade. M.H. told

Tollefson she “[didn’t] like” making the explicit videos and sending them

to him. Id. at 4. Their chat on Live.me ended with Tollefson asking M.H. to

join him on Skype where he would give her more “dares.”

        Investigators concluded that the time when M.H. created the

pornographic images and videos on her phone matched up with the time

she and Tollefson communicated on Live.me.

4.      ANALYSIS

        Tollefson objected to the magistrate’s conclusions regarding both of

his motions, which correspond to the two counts of the indictment. The

Court will address each in turn.

        4.1    Count One

        Count One of the Indictment charges Tollefson with violating 18

U.S.C. § 2251, which penalizes the “sexual exploitation of children,”


                                    Page 7 of 27
commonly referred to as the production of child pornography. Section

2251(a) provides, in relevant part:

               Any person who employs, uses, persuades, induces,
       entices, or coerces any minor to engage in, or who has a minor
       assist any other person to engage in, or who transports any
       minor in or affecting interstate or foreign commerce, or in any
       Territory or Possession of the United States, with the intent
       that such minor engage in, any sexually explicit conduct for
       the purpose of producing any visual depiction of such
       conduct or for the purpose of transmitting a live visual
       depiction of such conduct, shall be punished as provided
       under subsection (e)[.]

18 U.S.C. § 2251(a). Knowledge of the victim’s age is not an element of the

offense. See United States v. Fletcher, 634 F.3d 395, 401 (7th Cir. 2011); see also

United States v. X-Citement Video, Inc., 513 U.S. 64, 76, n.5 (1994). This is in

contrast to other child pornography statutes penalizing the receipt,

distribution, or possession of child pornography, where knowledge of the

victim’s age is an element. See X–Citement Video, 513 U.S. at 72 n.2

(comparing Section 2251 to Section 2252, which prohibits the interstate

transportation, shipping, receipt, distribution, or reproduction of visual

depictions of minors engaged in sexually explicit conduct). The logic of this

discrepancy is that, unlike the recipient, distributor, or possessor of child

pornography, the producer “confronts the underage victim personally and

may reasonably be required to ascertain that victim’s age.” Id. Therefore,

Congress has placed the risk of mistake of age on the producer.

       Tollefson moved to dismiss Count One on the ground that Section

2251 is unconstitutional, both on its face and as applied to him, because it

imposes strict liability with regard to a victim’s age even for people who

confront the child victim over the Internet, not face-to-face. See (Docket #21).



                                  Page 8 of 27
Without face-to-face contact, he says, the pornography producer has no real

opportunity to ascertain the victim’s age. Id. at 15. The statute is facially

overbroad in violation of the First Amendment, he argues, because it is

likely to chill protected speech—namely, sexting and virtual roleplaying

between adults—because it is difficult to confirm the age of online partners.

Id. at 15–16. It is also unconstitutional as-applied to him, he says, because it

imposes strict liability unfairly, given that he had no reasonable

opportunity to learn the fact that made his actions criminal. Magistrate

Joseph recommended denying Tollefson’s facial overbreadth challenge and

reserving ruling on his as-applied challenge.

               4.1.1   Facial Versus As-Applied Challenge

       To begin, the Court first notes the confusion in the parties’ briefing

as to whether Tollefson’s challenge is primarily as-applied or facial, and

whether he abandoned his facial challenge in objecting to the magistrate’s

Report. Tollefson states in his original motion that his challenge is both as-

applied and facial, but he does not make distinct arguments to that effect.

See (Docket #21 at 16). Magistrate Joseph construed his motion as presenting

both types of challenges, but found that the thrust of Tollefson’s argument

was an as-applied challenge. (Docket #38 at 9). The government accuses

Tollefson of abandoning his facial challenge at the objection stage, (Docket

#41 at 3), and Tollefson counters by saying he incorporated all arguments

from his original motion into his objection, (Docket #42 at 3).1


       1Objections to a magistrate’s report and recommendation must be specific
and limited to those issues upon which the objector disagrees with the magistrate’s
analysis. Fed. R. Crim. P. 59(b)(2); Johnson v. Zema Sys. Corp., 170 F.3d 734, 741 (7th
Cir. 1999) (the objecting party must “specify each issue for which review is
sought”). The report and objection process is, in essence, treated as an appeal. See
Coleman v. City of Ind., No. 1:17-CV-01561-JMS-MJD, 2018 WL 2093654, at *2 (S.D.

                                    Page 9 of 27
       The standards for assessing facial versus as-applied challenges are

quite different. A facial challenge to a legislative act is “the mo[re] difficult

challenge to mount successfully[.]” United States v. Salerno, 481 U.S. 739, 745

(1987). To succeed on a facial challenge, the challenger must typically

establish that no set of circumstances exists under which the law would be

valid, or that the statute lacks any plainly legitimate sweep. United States v.

Stevens, 559 U.S. 460, 472 (2010). In the First Amendment context, however,

the Supreme Court has recognized another type of facial challenge,

whereby “a law may be invalidated as overbroad if ‘a substantial number

of its applications are unconstitutional, judged in relation to the statute’s

plainly legitimate sweep.’” Id. at 473 (quotation omitted). The overbreadth

doctrine is “‘strong medicine’” that should be “employed . . . with

hesitation, and then ‘only as a last resort.’” New York v. Ferber, 458 U.S. 747,

769 (1982) (quoting Broadrick v. Oklahoma, 413 U.S. 601, 613 (1973)). An as-

applied challenge, on the other hand, “is one that charges an act is

unconstitutional as applied to [the challenger’s] specific activities even

though it may be capable of valid application to others.” Surita v. Hyde, 665

F.3d 860, 875 (7th Cir. 2011) (citing Members of City Council v. Taxpayers for

Vincent, 466 U.S. 789, 803 & n.22 (1984)).

       Despite these varying standards, facial and as-applied challenges

can overlap conceptually. See John Doe No. 1 v. Reed, 561 U.S. 186, 194 (2010)


Ind. May 7, 2018). Permitting a party to incorporate his original briefing into his
objection briefing by reference defies the logic of this procedure, turning the
objection process into a simple do-over before a different judge. Such
incorporation would, of course, never be allowed by an appellate court. The Court
will not penalize Tollefson for purporting to incorporate the arguments from his
original motion into his objection, as it does not change the result. However, the
Court expects that any future objection briefing before this Court conform to the
proper objection procedure.

                                  Page 10 of 27
(describing a First Amendment challenge with elements of both); Ctr. for

Individual Freedom, 697 F.3d at 475 (same). The relevant difference is in the

relief sought. Where the claim and the relief that would follow “reach

beyond the particular circumstances of [the plaintiff],” he must “satisfy

[the] standards for a facial challenge to the extent of that reach.” Reed, 561

U.S. at 194. Tollefson’s motion has characteristics of both: it is “as applied”

in the sense that it does not seek to invalidate Section 2251 in all its

applications, but only to the extent it covers offenders who do not confront

their victims face-to-face. His claim is “facial” in that it is not limited to

Tollefson’s particular case, but would apply more broadly to anyone who

does not confront his victim face-to-face.2 Because the Court does not find

merit in Tollefson’s arguments on the whole, whether cast as as-applied or

facial, the title of his claim need not be parsed further.

              4.1.2   Overbreadth Challenge

       Tollefson’s    first   argument    relates   to   the   statute’s   alleged

overbreadth. He claims that because it is difficult to confirm the age of an

online partner, adults seeking to engage in pornographic online chats,

whose speech is protected under the First Amendment, will be chilled from

doing so for fear of unintentionally violating Section 2251. Recall that to

succeed on a First Amendment facial overbreadth challenge, the challenger

must show that a substantial number of the law’s applications are




       2 Tollefson argues, for example, that “it’s not the facts of this case that
render § 2251 unconstitutional. What renders § 2251 unconstitutional is its
application to a common and constitutionally protected form of conduct and
speech that a large number of people lawfully engage in on a daily basis.” (Docket
#34 at 1).


                                 Page 11 of 27
unconstitutional, judged in relation to the statute’s plainly legitimate

sweep. Stevens, 559 U.S. at 473.

       The Seventh Circuit’s decision in Fletcher forecloses this argument.

In that case, the defendant presented an overbreadth challenge to Section

2251 based on an argument very similar to the one Tollefson advances here.

The defendant, who had created pornographic videos of himself having sex

with minors, argued that without the availability of a mistake-of-age

defense, Section 2251 chills the production of legitimate pornography,

especially pornography featuring young-looking (but majority-aged)

actors. Fletcher, 634 F.3d at 404. The court of appeals held that Section 2251

withstood constitutional scrutiny without a mistake-of-age defense, even if

it chilled the production of some small amount of legitimate pornography.

       The court noted that the government has an “indisputably

compelling interest in protecting children from the documented ills of child

pornography.” Id. at 402. The producer of child pornography “not only

contributes to but is directly responsible for the exploitation of the child

victim. Thus, § 2251(a) targets the very source of the harm. Recognizing a

mistake-of-age defense would clearly be at odds with this compelling

government objective.” Id. at 404. Moreover, the court found, “Congress

may legitimately conclude that even a willing or deceitful minor is entitled

to governmental protection from ‘self-destructive decisions’ that would

expose him or her to the harms of child pornography.” Id. (quotation

omitted).

       Against these considerations, the court found that the “plainly

legitimate sweep of the statute is outweighed by the possibility that the

production of some protected pornography may be chilled.” Id. at 404. In

light of the economic incentive for legitimate pornography production, and

                                   Page 12 of 27
the fact that legitimate pornography producers are already required to

verify and record actors’ ages, the court found it “unlikely that

pornography production will be substantially chilled in the narrow subset

of pornography featuring ‘youthful’ appearing actors.” Id. Therefore, the

court upheld Section 2251 in favor of “providing the most protection

possible for minors by requiring strict liability as to the age of the subject.”

Id.

       The Fletcher court did not consider Section 2251’s constitutionality

in light of the virtual production of child pornography; the defendant in

that case confronted the underage victims face-to-face. Nonetheless, the

Fletcher court’s analysis can reasonably be extended to this case. As to the

statute’s alleged overbreadth, Tollefson, like Fletcher, has not shown that

Section 2251 reaches a “substantial” number of impermissible applications.

Id. at 402. He references sexting and virtual role- or age-playing between

adults, but does not offer evidence or argument about the prevalence of this

activity, especially as between adults who do not already know each other

(and therefore know that each is of the age of majority).

       He argues that the deterring effect of Section 2251 is especially strong

for online sexters and role-players because of the prevalence of catfishing

in virtual spaces like Live.me. It may well be true that Live.me and other

virtual spaces are rife with fake profiles and people lying about their ages.

Even so, Tollefson has not established that any more than a small fraction

of the population desires to participate in sexting and role-playing online

with anonymous strangers, whose age is difficult to verify. There are fewer

still who, after employing reasonable efforts to verify an online partner’s

age, would still be tricked. Id. at 404 (“[A]lthough the theoretical possibility

exists that every diligent attempt at age verification may fail, we think such

                                 Page 13 of 27
a risk is small and does not create a ‘substantial’ burden on protected

expression.”). Tollefson, for example, undertook no efforts to verify his

victim’s age; she told him, honestly, that she was 13, and there ended his

inquiry.

       The relatively small fraction of protected speech that might be

chilled by Section 2251 is contrasted against the wide scope of indisputably

unprotected conduct that is punished under the statute. It applies, for

example, where the defendant surreptitiously recorded himself having sex

with a fifteen-year-old girl and provided her with drugs, cigarettes, and

alcohol, see United States v. Humphrey, 608 F.3d 955 (6th Cir. 2010), or where

the victim was the defendant’s thirteen-year-old stepdaughter, see United

States v. Culver, 598 F.3d 740, 744–45 (11th Cir. 2010), or his coworker’s five-

year-old son and two-year-old daughter, see United States v. Grzybowicz, 747

F.3d 1296, 1301 (11th Cir. 2014), or his own daughter, see United States v.

Oberg, 877 F.3d 261 (7th Cir. 2017). Section 2251(a) is constitutional in all of

those circumstances, and many more.

       Therefore, the relatively small amount of legitimate speech

associated with online role-playing that might be chilled by Section 2251,

when balanced against the singular overarching importance of the

government’s interest in safeguarding the physical and psychological

wellbeing of children, does not render Section 2251 unconstitutionally

overbroad.

              4.1.3   As-Applied Challenge

       Tollefson’s remaining argument centers on the alleged unfairness of

the government applying Section 2251 to him, because he had no

reasonable way of knowing M.H.’s age. His argument generally follows this

line of logic: strict liability is constitutional only if the child pornography

                                 Page 14 of 27
producer confronts his victim face-to-face, because that is the only way for

the producer to gain “knowledge of the only fact which makes his conduct

a crime” (Docket #21 at 15); Tollefson did not confront his victim face-to-

face; and therefore strict liability cannot attach to him. Magistrate Joseph

characterized this argument as an as-applied challenge (under which

constitutional provision, she did not say) and recommended reserving

ruling until more facts are developed at trial about Tollefson’s opportunity

to learn M.H.’s age.

       Tollefson also does not explicitly say which constitutional provision

he believes underlies his major premise that Congress can impose strict

liability (as to one element of an offense) only where the defendant has a

reasonable opportunity to learn the fact that makes his conduct a crime.

       Perhaps he believes it is the First Amendment, because the Supreme

Court has expressed concern about the First Amendment implications of

strict liability criminal statutes involving speech. See Smith v. People of the

State of Cal., 361 U.S. 147 (1959); New York v. Ferber, 458 U.S. 747 (1982);

Osborne v. Ohio, 495 U.S. 103 (1990). True, the Supreme Court noted in

Ferber, a child pornography case, that “criminal responsibility may not be

imposed without some element of scienter on the part of the defendant.”

Ferber, 458 U.S. at 765 (citing Smith, 361 U.S. 147; Hamling v. United States,

418 U.S. 87 (1974)). The reason is that speech-burdening laws without a

scienter element risk the chilling of protected speech. See Smith, 361 U.S. at

152–53. But this concern for overbreadth has already been addressed in this

case; Section 2251 is not overbroad in violation of the First Amendment.

       Further, “some element of scienter” does not mean that each element

of the offense must include scienter. See Hamling, 418 U.S. at 121–23

(upholding obscenity distribution statute that required proof of knowledge

                                Page 15 of 27
of the contents of the materials distributed, and knowledge of the character

and nature of the materials, but did not require proof of knowledge of the

legal status of the materials). And Section 2251 does contain an element of

scienter: it proscribes the inducement of a minor to engage in sexually

explicit conduct “for the purpose of producing” a visual depiction of such

conduct. 18 U.S.C. § 2251(a). “Purpose” corresponds to the common-law

concept of specific intent. United States v. Bailey, 444 U.S. 394, 405 (1980).

Therefore, because Section 2251 requires proof of purposeful conduct as to

the nature of the image being produced, is not the sort of strict liability

statute barred by Ferber. See United States v. Esch, 832 F.2d 531, 536 (10th Cir.

1987); United States v. Reedy, 632 F. Supp. 1415, 1422 (W.D. Okla. 1986), aff'd,

845 F.2d 239 (10th Cir. 1988).

       Perhaps Tollefson means to invoke the Fifth Amendment’s due

process clause. After all, he did mention the Fifth Amendment once in his

original motion and the term “due process” once in his objection. Such an

argument, even had it been more appropriately developed, also fails.

       The Supreme Court has not ruled specifically when, if ever, the

imposition of strict liability in a criminal statute by itself violates due

process. Powell v. Texas, 392 U.S. 514, 535 (1968) (“[T]his Court has never

articulated a general constitutional doctrine of mens rea.”); Morissette v.

United States, 342 U.S. 246, 260 (1952) (“Neither this Court nor, so far as we

are aware, any other has undertaken to delineate a precise line or set forth

comprehensive criteria for distinguishing between crimes that require a

mental element and crimes that do not. We attempt no closed definition, for

the law on the subject is neither settled nor static.”); United States v. Parks,

411 F. Supp. 2d 846, 855 (S.D. Ohio 2005), aff'd, 583 F.3d 923 (6th Cir. 2009)

(“Today, 50 years later, there still is no criteria for determining when a

                                 Page 16 of 27
criminal intent is required and when it is not.”). Instead, the legislature has

wide latitude to declare what constitutes an offense against society and to

define its elements. Lambert v. California, 355 U.S. 225, 228 (1957). This

includes the authority “to exclude elements of knowledge and diligence”

from the definition of an offense. Id.

       Instead of grounding his as-applied challenge in the Constitution,

where it must rest, Tollefson turns to principles of statutory construction.

He chastises the government and the magistrate for failing to recognize

what he calls the “guiding legal principle” in this case: the common-law

presumption that each element of a statute that criminalizes otherwise

innocent conduct carries a scienter requirement. (Docket #40 at 4–5); see also

Morissette, 342 U.S. at 250 (describing the history of the presumption). As

Morissette explained, statutes originating from the common law that

prohibit sex offenses, like statutory rape, are excepted from this

presumption, as are statutory public welfare offenses, like possessing an

unregistered firearm or selling adulterated pharmaceuticals. Morissette, 342

U.S. at 243–49 & n.8; see also Liparota v. United States, 471 U.S. 419, 433 (1985).

Tollefson argues that child pornography production (especially the online

chatroom variety) is neither a public welfare offense nor statutory rape, and

therefore Section 2251 should be subject to presumption that each of its

elements carries a scienter requirement.

       But the common-law presumption of scienter (and its recognized

exceptions) has nothing to say about Congress’ authority to enact strict

liability schemes; the presumption is, instead, “a tool of statutory

interpretation to be used when the language of the statute is unclear about

what mental state, if any, is an element of the crime.” United States v.

Ruggiero, 791 F.3d 1281, 1286–87 (11th Cir. 2015) (citing Morissette, 342 U.S.

                                  Page 17 of 27
246). Both parties readily concede, as they must, that the Seventh Circuit

(and every other circuit to consider the question) has found that Section

2251 does not include a scienter requirement as to the victim’s age. Fletcher,

634 F.3d at 401 (collecting cases). This Court need not apply canons of

statutory construction to determine if Congress intended to include

knowledge of the victim’s age as an element of a Section 2251 violation. That

question is settled.

       Tollefson also relies on the Supreme Court’s decision in X-Citement

Video, which involved Section 2252, the distribution counterpart to Section

2251’s production prohibition, to support his statutory interpretation-based

argument. 513 U.S. 64. The Court in that case undertook a statutory

construction analysis to determine if the term “knowingly” as used in

Section 2252 applied to certain elements of the crime, including the element

concerning the minority of the victim. See generally id. The Ninth Circuit had

held that Section 2252 did not require that knowledge and, as a result, it

violated the First Amendment. Id. at 67. The Supreme Court reversed, but

avoided the constitutional question by holding that Section 2252 actually

does require proof that the defendant knew the victim was a minor. Id. at

78.

       In reaching its holding, the X–Citement Video Court discussed, in

dicta, some differences between Section 2252 and the section at issue here,

Section 2251. First, the Court observed that Congress retained the adverb

“knowingly” in Section 2252 while simultaneously deleting the word

“knowingly” from an early proposed form of Section 2251. Id. at 76–77. The

Court explained that

       [t]he difference in congressional intent with respect to § 2251
       versus § 2252 reflects the reality that producers are more

                                Page 18 of 27
       conveniently able to ascertain the age of performers. It thus
       makes sense to impose the risk of error on producers.
       Although producers may be convicted under § 2251(a)
       without proof they had knowledge of age, Congress has
       independently required both primary and secondary
       producers to record the ages of performers with independent
       penalties for failure to comply.

Id. at 77 n.5 (internal citations omitted).

       Next, the Court found Section 2252 to be “akin to the common-law

offenses against the state, the person, property, or public morals, that

presume a scienter requirement in the absence of express contrary intent.”

Id. at 71–72 (citation and internal quotation marks omitted). By contrast,

       the common-law presumption of mens rea . . . expressly
       excepted sex offenses, such as rape, in which the victim’s
       actual age was determinative despite defendant’s reasonable
       belief that the girl had reached the age of consent. But as in
       the criminalization of pornography production at 18 U.S.C. §
       2251(a), the perpetrator confronts the underage victim
       personally and may reasonably be required to ascertain that
       victim’s age. The opportunity for reasonable mistake as to age
       increases significantly once the victim is reduced to a visual
       depiction, unavailable for questioning by the distributor or
       receiver. Thus, we do not think the common-law treatment of
       sex offenses militates against our construction of the present
       statute.

Id. at 72 n.2 (internal citations and quotation marks omitted).

       Tollefson extrapolates from these statements a standard for

determining Section 2251’s constitutionality: “[I]n order to justify a strict

liability application on the issue of age of minority, the offense must involve

confrontation between the defendant and the child.” (Docket #40 at 6–7).

He believes that confrontation must be face-to-face (and thereby




                                 Page 19 of 27
distinguishes himself from other child pornography producers), and the

government believes it does not.

       But X-Citement Video says nothing about constitutionality—not even

the constitutionality of Section 2252, let alone Section 2251. It is a case of

statutory construction.3 The Court references Section 2251 merely to explain

why Congress reasonably decided to include a scienter requirement for

Section 2252 and not Section 2251. In other words, these statements confirm

the Court’s understanding that Section 2251 does not require proof of

knowledge of age (and why), but they say nothing about whether the

statute, so interpreted, is constitutional, and with what exceptions. The

constitutional standard that Tollefson divines from the X-Citement Video

footnotes—that strict liability can only attach if the Section 2251 offender

directly confronts his victim—is fiction.

       Therefore, a Fifth Amendment due process challenge to Section 2251

does not depend on what the X-Citement Video Court meant by “confronts

the underage victim personally.” To succeed on a due process claim,

Tollefson would have to demonstrate that the legislature’s exercise of its


       3 As part of its statutory construction analysis, the X–Citement Video Court
did make an observation about the potential First Amendment (not Fifth
Amendment) implications if a scienter requirement was not read in to Section 2252.
The Court noted that several of its First Amendment decisions “suggest that a
statute completely bereft of a scienter requirement as to the age of the performers
would raise serious constitutional doubts,” and “[i]t is therefore incumbent [on the
Court] to read [§ 2252] to eliminate those doubts so long as such a reading is not
plainly contrary to the intent of Congress.” Id. at 78 (citing First Amendment
overbreadth cases); but see id. at 83–85 (Scalia, J., dissenting). This is not a
constitutional holding; it is but one reason the Court gave to explain its
interpretation of the elements of Section 2252. Further, to the extent this statement
has any relevance to the constitutional question in this case, it speaks to the
potential for overbreadth, and the Court has already found Section 2251 not
overbroad.

                                  Page 20 of 27
authority to enact a statute with strict liability as to knowledge of age, that

covers virtual conduct, “‘offends some principle of justice so rooted in the

traditions and conscience of our people as to be ranked as fundamental.’”

United States v. Ransom, 942 F.2d 775, 776–77 (10th Cir. 1991) (quoting Snyder

v. Massachusetts, 291 U.S. 97, 105 (1934)).

       That is not the case here. Federal courts, including the Seventh

Circuit in Fletcher, have uniformly rejected claims that the Constitution

requires the government to prove that a child pornography producer knew

his victim was underage, even if the defendant might have made a

reasonable mistake as to the victim’s age. See Fletcher, 634 F.3d at 403 (“[W]e

reject Fletcher’s contention that the Constitution necessarily requires a

scienter element as to the age of the victim.”); see also United States v.

Ruggiero, 791 F.3d at 1288 (collecting cases). Although those cases primarily

involved challenges under the First Amendment’s overbreadth doctrine,

not the Fifth Amendment, the courts did not find any fundamental

unfairness in the lack of a scienter requirement. Tollefson’s unique

circumstance—that he confronted his victim only online—does not set him

meaningfully apart from the defendants in those cases, and does not confer

upon him a fundamental right to be free from the burden of verifying his

victim’s age.

       Magistrate Joseph recommended reserving ruling on Tollefson’s as-

applied challenge so that the record could be developed with facts about

Tollefson’s opportunity to ascertain M.H.’s age (whether he heard her

voice, for example). In light of this Court’s finding that Section 2251 does

not require knowledge of age, regardless of what opportunities, if any, the

defendant had to learn the victim’s age, the Court need not reserve its

ruling. See Ruggiero, 791 F.3d at 1290 (“Because knowledge of age is not an

                                 Page 21 of 27
element of the crime, evidence of a lack of knowledge is irrelevant. And

there is no right to introduce irrelevant evidence. Instead, ‘it is axiomatic

that a defendant’s right to present a full defense does not entitle him to

place before the jury irrelevant or otherwise inadmissible evidence.’”)

(quotation omitted).

       For all of these reasons, the Court finds that Tollefson’s motion to

dismiss Count One must be denied in its entirety.

       4.2    Count Two

       Count Two of the Indictment charges Tollefson with violating 18

U.S.C. § 1591, which penalizes “[s]ex trafficking of children by force, fraud,

or coercion.” Section 1591(a) provides, in relevant part:

       (a) Whoever knowingly—

              (1) in or affecting interstate or foreign commerce, . . .
              recruits, entices, harbors, transports, provides, obtains,
              advertises, maintains, patronizes, or solicits by any
              means a person; or

              (2) benefits, financially or by receiving anything of
              value, from participation in a venture which has
              engaged in an act described in violation of paragraph
              (1),

       knowing . . . that the person has not attained the age of 18
       years and will be caused to engage in a commercial sex act,
       shall be punished as provided in subsection (b).

18 U.S.C. § 1591(a). The statute defines “commercial sex act” as “any sex

act, on account of which anything of value is given to or received by any

person.” Id. § 1591(e)(3). The items of value here are virtual, namely the

“castle” and “Porsche” Tollefson offered to M.H. The term “sex act” is not

defined in the statute.




                                Page 22 of 27
       Tollefson argues that masturbation—what Tollefson is accused of

convincing M.H. to do and document in videos and photos for him—is not

a “sex act” for purposes of Section 1591. The conduct Congress intended to

punish with Section 1591, he says, is the commercial sexual abuse of minors,

not the online exchange of photos and videos of masturbation. Because the

facts as the government has charged them do not constitute a violation of

Section 1591, Tollefson believes that Count Two must be dismissed. United

States v. Risk, 843 F.2d 1059, 1061 (7th Cir. 1988) (dismissal appropriate

under Rule 12(b) when the allegations in the indictment are insufficient to

state a claim under the charged statute).

       In support of his argument, Tollefson relies on United States v. Taylor,

640 F.3d 255 (7th Cir. 2011), a case that did not concern Section 1591. Rather,

the Taylor court considered whether convincing a child to masturbate in

front of a webcam, or asking a child to watch an adult masturbate,

constituted “sexual activity for which any person can be charged with a

crime” as that phrase is used in the federal child enticement statute, 18

U.S.C. § 2422(b). Id. at 256–57. The term “sexual activity” is not defined in

the statute (or anywhere in the criminal code).

       The court turned to Section 2423, the section directly following

Section 2422, which contains the term “illicit sexual conduct” and defines it

as a “sexual act (as defined in section 2246) with a person under 18 years of

age.” Id. at 257 (citing 18 U.S.C. § 2423(f)). Section 2246 defines “sexual act”

to include, among other things not relevant here, “the intentional touching,

not through the clothing, of the genitalia of another person who has not

attained the age of 16 years with an intent to abuse, humiliate, harass,

degrade, or arouse or gratify the sexual desire of any person.” 18 U.S.C. §

2246(2)(D). The court reasoned that if “sexual activity” and “sexual act” are

                                 Page 23 of 27
synonymous, then sexual activity, like a sexual act, must include physical

contact with the victim, and masturbation would not fall within the

definition. Taylor, 640 F.3d at 259. Confessing uncertainty about whether

the two phrases indeed are synonymous, the court applied the rule of lenity

to resolve the question in the defendant’s favor. Id. at 260.

       Tollefson implores the court to interpret “sex act” in Section 1591 the

same way the Taylor court interpreted “sexual activity” in Section 2422. The

Court agrees, instead, with Magistrate Joseph, who found the Taylor

analysis inapplicable here. First and most obviously, the terms and statutes

at issue are not the same; this Court is not bound to follow the Seventh

Circuit’s interpretation of a completely different law. Further, unlike the

statute at issue in Taylor, Section 1591 contains its own definition section.

For the definition of “commercial sex act,” Congress chose not to cross

reference Section 2246’s definition of “sexual act.” It certainly could have,

as it did in Section 2423. Finally, the goals and objectives of the various

statutes that comprise Title 18 are different, and therefore it does not

necessarily follow that the terms “sex act” or “sexual act” or “sexual

activity” all have the same meaning in each section.

       In the absence of authority from the Seventh Circuit on how to

construe the term “sex act” in Section 1591, this Court must apply the usual

rules of statutory construction to determine its meaning. “Statutory

interpretation begins with the plain language of the statute.” United States

v. Olofson, 563 F.3d 652, 658 (7th Cir. 2009) (citation omitted). The court

assumes that “the purpose of the statute is communicated by the ordinary

meaning of the words Congress used; therefore, absent any clear indication

of a contrary purpose, the plain language is conclusive.” Id. This generally

means looking to the meaning of the word “at the time the statute was

                                Page 24 of 27
enacted, . . . often by referring to dictionaries[].” Jackson v. Blitt & Gaines,

P.C., 833 F.3d 860, 863 (7th Cir. 2016) (quotations omitted).

       Magistrate Joseph turned to the Oxford English Dictionary, which

defines “sex act” as “a sexual action or activity, especially the act of sexual

intercourse.” The same dictionary defines “masturbation” as “[t]he

stimulation, usually by hand, of one’s genitals for sexual pleasure; the

action or practice of masturbating oneself or (less commonly) another

person.” Because stimulating one’s genitals for pleasure is a “sexual action

or activity,” she reasoned, masturbation is a sex act. The government cited

the   Collins   English    Dictionary,    Wiktionary,     and    International-

Dictionary.com, which define “sex act” as “any act involving sexual

stimulation.”

       Tollefson replies by arguing that some narrower dictionary

definitions of “sex act” that include language about the involvement of

“another” would not encompass masturbation. He cites Merriam Webster,

Vocabulary.com, and the Concise Oxford Dictionary, which define “sex

act” as, respectively: “an act performed with another for sexual

gratification,” “the act of sexual procreation between a man and a woman,”

and “the act of sexual intercourse.”

       The parties did not cite any dictionaries from the time of the statute’s

enactment, which was 2000. The Court’s own research turned up a 2000

edition of Random House Webster’s Unabridged Dictionary, which defines

“sex act” as “sexual intercourse; copulation.”

       The Court finds that the ordinary meaning of sex act does not require

physical contact; it includes masturbation. The narrowest definitions cited

by Tollefson (and which the Court found independently) limit “sex act” to

the ultimate sexual act—intercourse. The statute is clear that “sex act”

                                 Page 25 of 27
includes more than just intercourse: it defines “commercial sex act” as “any

sex act, on account of which anything of value is given to or received by any

person.” 18 U.S.C. § 1591(e)(3) (emphasis added). The inclusion of the word

“any” indicates that more than one type of sex act—i.e., not just the ultimate

sex act, intercourse—is encompassed in the definition. Therefore, the

narrowest definition clearly does not apply. All of the other definitions

cited by the magistrate and the parties (including the Merriam Webster

definition on which Tollefson relies, “an act performed with another for

sexual gratification”) encompass acts of sexual gratification generally, and

no one disputes that masturbation is an act of sexual gratification.

       Therefore, the government’s factual allegations in Count Two of the

indictment are sufficient to state a claim under Section 1591. Tollefson’s

motion to dismiss Count Two will be denied.

5.     CONCLUSION

       Tollefson has not shown that Count One of the indictment violates

his constitutional rights nor that Count Two of the indictment fails to state

a claim. The Court will, therefore, overrule his objection, (Docket #40),

adopt Magistrate Joseph’s Report in all respects apart from her

recommendation to reserve ruling on Tollefson’s as-applied constitutional

challenge, (Docket #38), and deny Tollefson’s motions to dismiss, (Docket

#21 and #22).

       Should Tollefson wish to resolve this case short of trial and remain

eligible for acceptance of responsibility credit, counsel for Tollefson must

notify the Court of such intention, including the filing of a written plea

agreement, within twenty-one (21) days from entry of this Order. Upon

entry of this Order, the Speedy Trial date becomes April 4, 2019.



                                Page 26 of 27
      Accordingly,

      IT IS ORDERED that Magistrate Judge Nancy Joseph’s August 29,

2018 Report and Recommendation (Docket #38) be and the same is hereby

ADOPTED in part as reflected in this Order;

      IT IS FURTHER ORDERED and that the defendant’s objection to

the Report and Recommendation (Docket #40) be and the same is hereby

OVERRULED; and

      IT IS FURTHER ORDERED that the defendant’s motion to dismiss

Count One (Docket #21) and Count Two (Docket #22) of the indictment be

and the same are hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 15th day of February, 2019.

                                BY THE COURT:




                                J.P. Stadtmueller
                                U.S. District Judge




                             Page 27 of 27
